Case 8:21-cv-00987-JLS Document 7 Filed 07/26/21 Page1of1 Page ID #:43

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA JS-6

CIVIL MINUTES — GENERAL

 

 

 

Case No. SACV 21-00987-JLS Date July 26, 2021
Title In Re Igor Shabanets et al
PRESENT:

HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

ee

Melissa Kunig Not Reported
Deputy Clerk Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANT:
None Present None Present

PROCEEDINGS: (IN CHAMBERS) ORDER DISMISSING ACTION FOR LACK OF
PROSECUTION FOR FAILURE TO COMPLY WITH THE COURT’S
ORDER

This appeal was filed on June 3, 2021. On June 28, 2021, the Court issued a minute
order which ordered Plaintiff to show cause in writing on or before July 12, 2021 why this
action should not be dismissed for lack of prosecution [5]. Appellant has failed to respond to
the Court's Order. Therefore, the Court ORDERS that this action is dismissed without
prejudice for lack of prosecution and for failure to comply with the Orders of the Court.

The Court’s Order to Show Cause is hereby DISCHARGED.

 

Initials of Deputy Clerk mku

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
